Title: To Thomas Jefferson from Steuben, 6 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Warwick Jany. 6. 1781

I have the pleasure to acquaint your Excellency that the Enemy left Richmond this Afternoon about one o’Clock and proceeded towards their Vessells in consequence of which I immediately ordered a Battalion of Continental Troops and a Battalion of Militia to March to this place, and came myself as well to oppose any attempts to Land here as to be so far on the way to Petersburg where it is supposed the Enemy intend to proceed. Colo. Gibson informs me they have near 1000 Militia together tho’ only 400 of them were then armed. It is said the Vessells have already got up as far as Broadway. Should this prove true I shall proceed early tomorrow morning with the Troops here, to Petersburg and make every possible Opposition. I have not heard of a Single Gun being fired at them either on their March from Westover or during their Stay at Richmond nor have I had the least intelligence from Genl. Nelson since the inclosed Letters.
As the Militia will be still arriving at Petersburg and as there are already 600 unarmed I must beg your Excellency to give immediate Orders to have 1000 stand of Arms Sent down there with Ammunition.
I am with respect Your Excellency’s most Obed Servt.,

Steuben Maj: General

